Exhibit 10.25

THIRD LEASE EXTENSION AND GUARANTY

WHEREAS, on or about September 7, 2001, Fox and Fields, a general partnership
(hereinafter “Fox and Fields”), and Duet GP, dba Pressplay, entered into a lease
(hereinafter the “Lease”) respecting the premises located at 9044 Melrose
Avenue, West Hollywood, California.; and

WHEREAS, on or about May 19, 2003, Duet GP was converted into Duet, LLC, and
Duet, LLC was renamed Napster, LLC, and Napster, LLC was sold to Roxio, Inc.;
and

WHEREAS, Roxio, Inc. changed its name to Napster, Inc., and

WHEREAS, on or about January 5, 2005, Napster, LLC and Fox and Fields entered
into a Lease Extension, which Lease Extension was guaranteed by Napster, Inc.,
and which extended the term of the Lease to April 30, 2007; and

WHEREAS, on or about November 8, 2006, Napster, LLC. and Fox and Fields entered
into a Lease Extension which Lease Extension was guaranteed by Napster, Inc. and
which extended the terra of the Lease to October 31, 2008; and

WHEREAS, Napster, LLC now wishes to extend its tenancy under the terms of the
Lease for an additional 36 months, beginning November 1, 2008 and ending
October 31, 2011; and

WHEREAS, Napster, Inc. agrees to enter into another guaranty, as of the date
hereof, as guarantor of the obligations of Napster, LLC under the Lease and this
Third Lease Extension;

NOW THEREFORE, Fox and Fields and Napster, LLC hereby agree to extend the term
of the Lease for a term of an additional thirty six (36) months, beginning
November 1, 2008, and ending October 31, 2011. All other terms of the Lease as
amended and extended shall remain in full force and effect and shall not be
amended hereby except as follows:

1) The base rental rate shall be as follows:

$53,750.00 per month commencing November 1, 2008 and continuing until
October 31, 2009. On November 1, 2009, the base rental shall increase 4% from
the base rental for the previous 12 month period. On November 1, 2010, the base
rental shall increase 4% from the base rental for the previous 12 month period.

 

Page 1 of 3



--------------------------------------------------------------------------------

2) Napster, LLC shall have the subleasing and assignment rights as set forth in
the Lease and the addenda thereto, and it is agreed that any profits derived
from any subleasing or assignment shall be paid to Fox and Fields.

3) Fox and Fields shall inform Napster, LLC of the date that the property
located at 9026 Melrose will be available for rental, and Napster shall have the
right of first negotiation to lease such property, and, if the parties cannot
initially come to terms within a period often business days, Napster shall have
a right of last refusal within three business days after communication to
Napster to match any subsequent offer received for such property.

4) Napster, LLC agrees to permit Fox and Fields’ designated valet service to
park cars in the Napster parking lot in the evenings. Set-up is permitted to
take place in the Napster parking lot no earlier than 7 pm. In no event shall
such parking interfere with Napster’s course of business or Napster’s employees
in any way, and Napster employees shall be given parking priority at all times.

5) Fox and Fields agrees to repair and/or replace the existing HVAC system at
9044 Melrose if deemed necessary by a mutually agreed-upon licensed HVAC
contractor.

This Third Lease Extension is dated April 11, 2008.

 

Napster, LLC     Fox and Fields, a general partnership By  

/s/ Wm. Christopher Gorog

    By  

/s/ Robert J. Fox

  Wm. Christopher Gorog, CEO       Robert J. Fox, partner

 

Page 2 of 3



--------------------------------------------------------------------------------

GUARANTY OF NAPSTER, INC.

Napster, Inc. hereby guarantees the obligations of Napster, LLC under the Lease,
as amended and extended, pursuant to the terms of that certain Guaranty of Lease
dated as of September 26, 2001 by Universal Music Group, Inc. and Sony Music
Entertainment, Inc. to Fox and Fields, as if Napster, Inc. was originally a
party thereto.

 

  Napster, Inc. Dated: April 11,2008   By  

/s/ Wm. Christopher Gorog

    Wm. Christopher Gorog, CEO

 

Page 3 of 3